Citation Nr: 1126618	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  06-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic retinopathy.

3.  Entitlement to service connection for peripheral vascular disease.

4.  Entitlement to service connection for amputation of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In December 2007, the Board remanded the Veteran's claims for additional development.


FINDINGS OF FACT

1.  The Veteran does not have diabetes mellitus that is attributable to his active military service.

2.  The Veteran does not have diabetic neuropathy that is attributable to his active military service; nor was it caused or made worse by service-connected disability.

3.  The Veteran does not have peripheral vascular disease that is attributable to his active military service; nor was it caused or made worse by service-connected disability.

4.  The Veteran does not have amputation of the right foot that is attributable to his active military service; nor was it caused or made worse by service-connected disability.



CONCLUSIONS OF LAW

1.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have diabetic neuropathy that is the result of disease or injury incurred in or aggravated during active military service; diabetic neuropathy is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); 38 C.F.R. § 3.310 (2006).

3.  The Veteran does not have peripheral vascular disease that is the result of disease or injury incurred in or aggravated during active military service; peripheral vascular disease is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); 38 C.F.R. § 3.310 (2006).

4.  The Veteran does not have amputation of the right foot that is the result of disease or injury incurred in or aggravated during active military service; amputation of the right foot is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, when the case was in remand status.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through August 2004, June 2006, and January 2008 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims of service connection.  The January 2008 notice letter was sent pursuant to the Board's December 2007 remand.  That letter included information on substantiating a service connection claim on a secondary basis. The January 2008 letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in November 2008, which followed the January 2008 notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the August 2004, June 2006, and January 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of the service connection issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records from the VA Medical Center (VAMC) in Charleston, South Carolina, and multiple private treatment providers identified by the Veteran.  Additionally, in October 2008, the Veteran was provided a VA examination in connection with his diabetes mellitus claim, the report of which is of record.  The examination was conducted pursuant to the Board's December 2007 remand.  That examination report contains sufficient evidence by which to decide the claim regarding the onset of the Veteran's diabetes mellitus and its possible relationship to his military service.  A specific examination was not provided in connection with the three other claims.  As detailed in the analysis section, the Board finds that a remand for a medical examination or opinion is not warranted because one is not necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This is because the Veteran contends that the three disabilities are secondary to diabetes mellitus.  In light of the Board's determination below that service connection is not warranted for diabetes mellitus, it follows that no examination is necessary for the other claims.  Furthermore, the Veteran was afforded a hearing before the Board in October 2007, the transcript of which is also of record.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  In February 2008, the Veteran indicated that he did not have any additional information or evidence to support his claims.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Legal Criteria for Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2010)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claim's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases (including type 2 diabetes) are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2010).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2010).)

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Diabetes Mellitus

A review of the record reveals that the Veteran has a current diagnosis of diabetes mellitus.  He receives regular treatment at the VA Medical Center (VAMC) in Charleston, South Carolina, and through several private treatment providers.  The Veteran believes that his diabetes mellitus had its onset during his active military service.  With respect to the onset of his diabetes mellitus, the Veteran testified that tests first showed that he had high blood sugar during military service in approximately 1975.  Thereafter, the Veteran stated, he was put on a restricted diabetic diet for treatment of diabetes.  The Veteran stated that he maintained the diet for the remainder of his time in service.  Thus, he contends that he should be awarded service connection for diabetes mellitus. 

The Veteran's service treatment records include entries regarding a weight control diet.  The several records indicate that the Veteran was overweight, but they do not explicitly identify diabetes control as the reasoning for the diet.  Of note, a June 1979 record references a high blood sugar test from December 1978 and a family history of diabetes.  The record had a note that there was no sign of a current endocrine disorder at that time.  Also of note are two medical history forms that the Veteran filled out in August 1976 and August 1980.  The Veteran indicated that he had not been treated for diabetes.  The Veteran's separation examination in March 1981 was normal.  Finally, in June 1981, the Veteran was seen by the urology clinic.  A specific question for past urology history asked whether the Veteran had diabetes.  It was noted that the Veteran had not had diabetes mellitus.

Although there is an absence of an in-service diagnosis, a restricted diet is a form of treatment for diabetes mellitus that may represent the effects of underlying symptoms.  See 38 C.F.R. § 4.119 (Diagnostic Code 7913) (2010).  The current treatment records consistently reference a history of diabetes mellitus to approximately 1989.  In an August 2005 letter, the Veteran's treating physician, J.C.C., M.D., noted that he had treated the Veteran for diabetes mellitus since 1987.  Dr. J.C.C. indicated that the Veteran had a personal history of diabetes mellitus dating to 1981.  He also suggested that treatment for obesity and elevated blood sugars in 1978 would support a diagnosis of diabetes mellitus at that time.

In a December 2007 letter, P.D.B, M.D., stated that he has followed the Veteran for type II diabetes.  Dr. P.D.B. noted that an issue has arisen as to whether there is a condition called pre-diabetes.  He stated that the American Diabetes Association has so declared.  Dr. P.D.B. noted that a fasting glucose of greater than 100 mg/dl is now classified as being in the pre-diabetic range.  It was Dr. P.D.B's understanding that the Veteran had a fasting glucose of 114 during military service.  As such, Dr. P.D.B. stated that this would qualify him for a diagnosis of pre-diabetes.  Dr. P.D.B. also stated that the American Diabetes Association and endocrinologists are in agreement that pre-diabetes often leads to full blown type II diabetes mellitus.

In October 2008, the Veteran underwent VA endocrine examination pursuant to the Board's December 2007 remand.  The examiner reviewed the claims file and interviewed the Veteran.  The examiner noted the Veteran's reported in-service history of elevated glucose in 1975, subsequent abnormal fasting sugars and glucose tolerance tests, and a controlled diet.  The examiner noted that none of the Veteran's reported visits to physicians during service is in the claims file.  The examiner also noted that the claims file did contain a June 1979 entry reflecting a family history of diabetes and the Veteran's obesity.  The diagnosis at that time was exogenous obesity and the Veteran was put on a weight-reduction diet.  The examiner noted that, in August 1979, there was a fasting blood sugar at 114, and then two hour postprandial glucoses of 61, both of which are normal.  The examiner made note of entries in July 1980 and January 1981 reflecting that the Veteran was seen for weight reduction.  Lastly, the examiner noted that the March 1981 separation examination documented that the Veteran was 34 pounds overweight.  Significantly, the examiner stated that none of these notes refers to the Veteran having diabetes mellitus or borderline diabetes mellitus, just obesity.

In regards to the post-service evidence, the examiner noted that the Veteran was started on insulin in 1989 while he was hospitalized for spine surgery.  Additionally, the examiner noted that Dr. J.C.C. spoke about the onset of diabetes in 1987.  The examiner stated that he would certainly like to give the Veteran the benefit of the doubt, but it was his understanding that his obligation was to base decisions based on objective information, and based on what is documented in the service treatment records and the claims file.  The examiner stated that he saw no indication anywhere in the service treatment records or claims file that the Veteran was told he had work restrictions or was treated for diabetes mellitus until at least 6 years after separation from service.  Therefore, the examiner gave the opinion that the Veteran's diabetes mellitus is not related to, caused by, or had its onset during or within 1 year of release from military service.

In consideration of the evidence of record, the Board finds that the Veteran does not have diabetes mellitus that is attributable to his active military service.  The service treatment records do not contain a diagnosis of diabetes mellitus.  Additionally, the Board does not find the Veteran's statements that he was diagnosed and treated for diabetes mellitus during service to be credible.  The service records support his assertion that he received treatment for weight reduction.  However, the records only note an assessment of obesity and not diabetes mellitus.  Additionally, a history of diabetes was expressly denied in August 1978, August 1980, and June 1981.  The Veteran answering "no" to a question of whether he has a history of diabetes, and a physician notating that there is no history of diabetes mellitus, weighs against the statements many years later that he had been diagnosed with, and treated for, diabetes mellitus during service.

The Board finds the October 2008 VA examiner's opinion on the matter to be persuasive as to the onset of the Veteran's diabetes mellitus.  The examiner reviewed the claims file, including the service treatment records, and interviewed the Veteran.  The examiner's opinion that diabetes mellitus is not related to, caused by, or had its onset during or within 1 year of release from military service, finds support in the record.  The examiner noted that the in-service entries pertaining to weight reduction did not reflect that the Veteran had diabetes mellitus, but obesity instead.  The examiner considered the in-service glucose tests and determined that they were normal.  This is in accord with the facts of record as no diagnosis of diabetes mellitus was made in service after the tests were conducted.  Moreover, the VA examiner indicated that the Veteran's diabetes mellitus had its onset in 1987.  This is also supported by the record as 1987 was the earliest indication in the post-service medical records that the Veteran was treated for diabetes mellitus.

The Board does not afford Dr. J.C.C.'s August 2005 letter evidentiary value as to the onset of the diabetes mellitus.  Although Dr. J.C.C. indicated that treatment in 1978 for obesity with elevated blood sugars would support a diagnosis of diabetes mellitus at that time, there is no indication that Dr. J.C.C. was able to review the service treatment records that showed no such diagnosis was made and that a history of diabetes was denied subsequent to 1978.  Moreover, Dr. J.C.C. also noted that the Veteran reported a history of diabetes mellitus beginning in 1981, which is not in accord with the 1978 date.  In any case, the Board has found the Veteran's statements not to be credible as to the onset of diabetes mellitus.  Therefore, Dr. J.C.C.'s letter was not based on an accurate medical history.

The Board also finds that Dr. P.D.B.'s December 2007 letter does not have sufficient evidentiary value to substantiate the claim.  The letter does not expressly link the Veteran's diabetes mellitus to his military service.  Dr. P.D.B. opined that the Veteran had "pre-diabetes" during military service based on a fasting blood sugar test.  Additionally, Dr. P.D.B. noted that "pre-diabetes" often leads to full blown type II diabetes mellitus.  This statement does not address the Veteran's specific circumstances.  Moreover, the VA examiner considered the same fasting blood sugar test, along with additional service treatment records that Dr. P.D.B. did not review, and concluded that the test was normal.  Thus, the Board does not consider the December 2007 letter probative evidence that the Veteran's diabetes mellitus had its onset or is otherwise related to his active military service.

In light of the Board's finding that the Veteran does not have diabetes mellitus that is attributable to his active military service, the Board concludes that service connection is not warranted for diabetes mellitus on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Additionally, because the evidence does not show that diabetes mellitus was manifest to a compensable degree within one year of separation from qualifying military service, service connection is not warranted on a presumptive basis for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In denying the claim, the RO considered whether service connection was warranted based on exposure to herbicides such as Agent Orange.  Therefore, the Board will consider this theory of entitlement.  Although diabetes mellitus is listed as a disease that is associated with veterans who were exposed to herbicides, the Veteran does not have the requisite service for the presumption to apply.  The Veteran had service during the Vietnam era; however, there is no indication that he served in the Republic of Vietnam during the requisite time period.  In fact, the Veteran testified that he did not serve in Vietnam and there is no indication that he was otherwise exposed to herbicide agents.  Without sufficient evidence that the Veteran had the requisite service in Vietnam, service connection is not warranted for diabetes mellitus on a presumptive basis pertaining to herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Remaining Claims on Appeal

The Veteran asserts that he has diabetic retinopathy, peripheral vascular disease, and amputation of the right foot as a result of his diabetes mellitus.  Thus, he contends that service connection is warranted on a secondary basis.

The post-service medical records tend to show that the Veteran has the three claimed disabilities.  However, service connection of a secondary disability may only be granted if the secondary disability is proximately due to or aggravated by a service-connected disability.  In the Veteran's case, he has not been awarded service connection for diabetes mellitus.  Thus, as a matter of law, service connection may not be granted for diabetic retinopathy, peripheral vascular disease, or amputation of the right foot caused by non-service-connected diabetes mellitus.  See 38 C.F.R. § 3.310 (2006).  Moreover, because service connection may not be granted in this manner, a remand for a medical opinion to address the relationship between the Veteran's diabetes mellitus and diabetic retinopathy, peripheral vascular disease, and amputation of the right foot, is not necessary.

Although the Veteran did not expressly contend service connection on a direct basis for these three claims, the RO considered direct service connection in the adjudication of the claims.  There is simply no evidence relating the Veteran's diabetic retinopathy, peripheral vascular disease, or amputation of the right foot to his military service.  The service treatment records do not contain entries referencing the disabilities.  Additionally, the Veteran has not contended that the disabilities are directly related to service and he has not identified any in-service injury, disease, or event to which the three disabilities could plausibly be related.  Without sufficient evidence attributing diabetic retinopathy, peripheral vascular disease, or amputation of the right foot to the Veteran's active military service, service connection is not warranted for any of the three disabilities on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

For the foregoing reasons, the Board finds that the claims of service connection for diabetes mellitus, diabetic retinopathy, peripheral vascular disease, and amputation of the right foot must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for diabetic retinopathy is denied.

Service connection for peripheral vascular disease is denied.

Service connection for amputation of the right foot is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


